Citation Nr: 0939260	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-17 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed as left retropatellar pain syndrome.  

2.  Entitlement to service connection for a right knee 
disability, claimed as right retropatellar pain syndrome.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to July 
1993 and from March 1996 to October 2005.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision, which denied 
service connection for the Veteran's bilateral knee 
disabilities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board must remand this case for further 
development.  

The VA has a duty to afford a claimant a medical examination 
or obtain a medical opinion when such is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  When 
medical evidence is not adequate, the VA must supplement the 
record by seeking an advisory opinion or ordering a medical 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  An examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Id.  To establish elements one 
and three, competent evidence must indicate the existence of 
a disability or recurrent symptoms of a disability and show 
that the disability or recurrent symptoms of a disability 
"may be associated" with service.  Id.

In October 2000, the Veteran sought treatment for right and 
left knee pain.  After examination of his knees, he was 
diagnosed with retropatellar pain syndrome.  In September 
2001, the Veteran again complained of bilateral knee pain and 
he was instructed to begin physical therapy.  A treatment 
note dated in August 2004 indicates that the Veteran sprained 
his left knee due to a fall.  In December 2005, the Veteran 
was afforded a VA examination.  On objective evaluation to 
include X-ray studies, his knees were within normal limits 
and the diagnosis was bilateral knee retropatellar pain 
syndrome not found on exam.

In December 2007, the Veteran sought medical treatment due to 
symptoms of bilateral knee pain.  At that time his knees were 
examined and he was diagnosed with bilateral patellofemoral 
pain syndrome.  In a January 2008 treatment note, the 
examiner noted that the Veteran's right knee pain was worse 
than his left and diagnosed him with possible medical 
meniscus tear.  A January 2008 MRI report indicates 
questionable evidence of a tear.  While a February 2008 
treatment note indicates recognition of the possibility of a 
meniscus tear, the examiner concluded that there was really 
no evidence of a tear, diagnosed the Veteran with 
patellofemoral pain syndrome, and prescribed physical 
therapy.  

The Veteran contends that he suffers from bilateral knee 
disabilities that were caused or aggravated by service.  
Although the VA examiner did not find evidence of 
retropatellar pain syndrome at the December 2005 examination, 
the Veteran was subsequently diagnosed with bilateral 
patellofemoral pain syndrome.  The Veteran alleges that he 
suffered from knee pain while in-service and currently 
suffers from bilateral knee pain.  The Board finds that the 
Veteran is competent to testify that he experienced pain 
during and after service.  The Veteran's competent lay 
statements indicate that these symptoms may be associated 
with service.  This evidence is sufficient to trigger the 
requirement of a VA examination.  See McLendon, supra.  The 
Board finds that another VA examination and opinion would be 
helpful to determine the Veteran's current diagnosis and 
whether it is at least as likely as not related to a disease, 
injury or event in service.    

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine (1) the diagnosis 
of any knee disabilities which may be 
present, and (2) whether any such 
disorders are as likely as not 
etiologically related to a disease, injury 
or event in service.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2. Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the Veteran should 
be furnished a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the Veteran until further notice.  However, the 
Board takes this opportunity to advise the Veteran that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


